 



Exhibit 10.18
On July 6, 2005, Wright Express Corporation (the “Company”) purchased put option
contracts and sold call option contracts, designed to be a costless collar, on
the price of gasoline and diesel fuel with J. Aron & Company (collectively, the
“Contracts”). The Contracts have an aggregate notional amount of approximately
24 million gallons of gasoline and diesel fuel and will expire on a monthly
basis during the first three quarters of 2007. The settlement of the Contracts
is based upon the U.S. Department of Energy’s weekly retail on-highway national
US average diesel price and the New York Mercantile Exchange nearby unleaded
gasoline contracts for the month. The Contracts lock in a weighted average floor
price of approximately $2.29 per gallon and a weighted average ceiling price of
approximately $2.36 per gallon.
Following is the form of confirmation evidencing the purchase and sale by the
Company of put and call option contracts from and to J. Aron & Company,
respectively, on the price of Nymex Unleaded Regular Gasoline. The form of
confirmation for the diesel collar is filed as Exhibit 10.19 to this Form 10-Q.

 



--------------------------------------------------------------------------------



 



_____________

      To: WRIGHT EXPRESS CORPORATION
Attention:                     
    CC: SALES DEPARTMENT
Attention:                     
    From: J. Aron & Company We are pleased to confirm the following Transaction
with you  .
Contract Reference
                      
Number:
   
Trade Date:
                      
 
   
Option Style:
  Asian
 
   
Settlement:
  Cash Settled in USD
 
   
Exercise:
  Automatic
 
   
Effective Date:
                      
 
   
Termination Date:
                      
 
   
Determination Period(s):
  ___Monthly Period(s) commencing with the Effective Date and
 
  ending on the Termination Date
 
   
Expiration Date(s):
  As displayed below.
 
   
Payment Date(s):
  5 New York Business Day(s) after each Determination Period via
 
  wire transfer of Federal Funds
PART A:
   
 
   
Option Buyer:
  WRIGHT EXPRESS CORPORATION
Option Seller:
  J. Aron & Company
Commodity:
  Nymex Unleaded Regular Gasoline
Premium:
  USD 0.00 per U.S. Gallon
Total Quantity:
   

                      Effective   Termination   Quantity   Strike   Expiration  
Option Date   Date   (U.S.       Date   Type         Gallon(s))            
 
                   

 



--------------------------------------------------------------------------------



 



     
Floating Price:
  For each Determination Period, the average of the closing settlement prices on
the New York Mercantile Exchange for the nearby Unleaded gasoline contract
(referenced below) Payment Calculation (Put): If for a Determination Period the
Strike Price exceeds the Floating Price, the Seller shall pay the Buyer an
amount equal to the product of: I) The difference between the Strike Price and
the Floating Price,
and
    II) The Quantity for a Determination Period.

If the Strike Price is equal to or less than the Floating Price, no payment
shall be made.

     
PART B:
   
 
   
Option Buyer:
  J. Aron & Company
Option Seller:
  WRIGHT EXPRESS CORPORATION
Commodity:
  Nymex Unleaded Regular Gasoline
Premium:
  USD 0.00 per U.S. Gallon
Total Quantity:
    U.S. Gallon(s)

                      Effective   Termination   Quantity   Strike   Expiration  
Option Date   Date   (U.S.       Date   Type         Gallon(s))            
 
                   
 
                   
 
                   
 
                   

     
Floating Price:
  For each Determination Period, the average of the closing settlement prices on
the New York Mercantile Exchange for the nearby Unleaded gasoline contract
(referenced below) Payment Calculation (Call): If for a Determination Period the
Floating Price exceeds the Strike Price, the Seller shall pay the Buyer an
amount equal to the product of:

 



--------------------------------------------------------------------------------



 



I) The difference between the Floating Price and the Strike Price,
and
II) The Quantity for a Determination Period.
If the Floating Price is equal to or less than the Strike Price, no payment
shall be made.
Credit:
If, as of any business day, J. Aron & Company’s net mark-to-market position with
respect to this Transaction and any other Transactions entered into with
Counterparty, as determined by J. Aron & Company in a commercially reasonable
manner (such amount being referred to as J. Aron & Company’s “Net Exposure”)
exceeds USD                      (the excess of J. Aron & Company’s Net Exposure
over USD                      being referred to hereinafter as the “Excess
Amount”), then Counterparty shall provide Margin (defined below) to J. Aron &
Company in an amount equal to or greater than the Excess Amount. If, as of any
business day, the amount of Margin then held by J. Aron & Company is less than
the Excess Amount, Counterparty shall provide J. Aron & Company with Margin in
an amount that, when added to the Margin then held by J. Aron & Company, is
equal to or exceeds the Excess Amount. If, as of any business day, the aggregate
amount of Margin held by J. Aron & Company exceeds the Excess Amount by an
amount equal to or greater than USD0, J. Aron & Company shall, at the request of
Counterparty, return Margin to Counterparty in an amount such that, after giving
effect to any such return J. Aron & Company holds Margin in an amount at least
equal to the Excess Amount, provided that if such Net Exposure is less than USD
                    , J. Aron & Company shall return all Margin then held to
Counterparty should Counterparty request such return. Margin shall be provided
or returned by the close of business on the day of the receiving party’s request
if such request is made by 12:00 noon New York time on a New York business day;
otherwise Margin shall be provided or returned on the next New York business
day. All deposits of Margin shall be rounded up to the nearest integral multiple
of USD500,000.00 and all returns of Margin shall be rounded down to the nearest
integral multiple of USD500,000.00.
Margin shall mean (i) cash, (ii) a Letter of Credit from a bank acceptable to J.
Aron & Company and in a form acceptable to J. Aron & Company. Margin shall
include any payments or other distributions received with respect to the form of
collateral deposited. For purposes of determining the amount of Margin being
held at any time, the amount of non-cash Margin shall equal its then current
fair market value as determined by J. Aron & Company in a commercially
reasonable manner; provided, however, that the value of a Letter of Credit for
the purpose of this Margin provision shall be equal to its face value at the
time of valuation unless it expires within twenty (20) days of the day of
valuation, in which case, if the expiration date is not on or later than twelve
(12) business days following the last payment date of any outstanding
Transaction, its value shall be zero (for purposes of this Margin provision) and
J. Aron & Company shall be entitled to draw down the Letter of Credit up to its
full face amount unless adequate substitute Margin has previously been provided.
Counterparty hereby grants to J. Aron & Company a first priority security
interest in any and all Margin held by J. Aron & Company from time to

 



--------------------------------------------------------------------------------



 



time. J. Aron & Company shall have the free and unrestricted right to use and
dispose of any and all Margin provided to it hereunder and may apply Margin on
deposit with it to satisfy the obligations of Counterparty as part of a
liquidation hereunder or otherwise.
Calculation Agent: J. Aron & Company
Fallback Pricing:
If a reference price or a floating price is not published or otherwise available
as specified herein, or is published in error, the Calculation Agent shall
determine each relevant rate and amount (or method for determining the same),
and the day as of which a rate is determined or an amount calculated in good
faith and in a commercially reasonable manner.
Non-Performance:
In the event either party (the ''non-performing party’’) shall (i) default in
the payment or performance of any obligations to the other party under this
transaction or any other transaction between the parties, (ii) file a petition
or otherwise commence or authorize the commencement of a proceeding under any
bankruptcy or similar law for the protection of creditors or have any such
petition filed or proceeding commenced against it or its assets, (iii) otherwise
become bankrupt or insolvent, however evidenced, or (iv) be unable to pay its
debts as they fall due, : provided, however, that in the case of an event
described in clauses ii, iii and iv above, all transactions then outstanding
between the parties shall be automatically liquidated and terminated if the
relevant proceeding, bankruptcy or insolvency giving rise to the event is
governed by a system of law which does not contain express provisions enabling
close-out in the manner described below to take place after the occurrence of
the relevant event in the absence of automatic liquidation. A settlement amount
(as defined below) shall be calculated in a commercially reasonable manner for
each such liquidated and terminated transaction and be payable by one party to
the other. Settlement amount shall mean, with respect to a transaction and the
performing party, the losses and costs (or gain) expressed in u.s. dollars,
which such party incurs as a result of the liquidation, including losses and
costs (or gains) based upon the then current replacement value of such
transaction together with, at the performing party’s election but without
duplication or limitation, all losses and costs which such party incurs as a
result of maintaining, terminating, obtaining or re-establishing any hedge or
related trading positions. The settlement amount shall be due to or from the
performing party as appropriate. The performing party shall determine the
settlement amount of each transaction as of the date on which such termination
occurs by reference to such futures, forward, swap and options markets as it
shall select in its reasonable judgment. In calculating a settlement amount, the
performing party shall discount to present value (in any commercially reasonable
manner based on London interbank rates for the applicable period and currency)
any amount which would be due at a later date and shall add interest (at a rate
determined in the same manner) to any amount due prior to the date of the
calculation.
The performing party shall set off (i) all such settlement amounts that are due
to the nonperforming party, plus any performance security (including margin)
then held by the performing party, plus any or all other amounts due to the
non-performing party

 



--------------------------------------------------------------------------------



 



hereunder, against (ii) all such settlement amounts that are due to the
performing party, plus any performance security (including margin) then held by
the non-performing party, plus any or all other amounts due to the performing
party hereunder, so that all such amounts shall be netted to a single liquidated
amount payable by one party to the other. The party with the payment obligation
shall pay such amount to the other party within one business day of the
liquidation. The performing party’s rights under this section shall be in
addition to, and not in limitation or exclusion of, any other rights which the
performing party may have (whether by agreement, operation of law or otherwise).
The non-performing party shall indemnify and hold the performing party harmless
from all costs and expenses, including reasonable attorney fees, incurred in the
exercise of any remedies hereunder. If a default occurs, the performing party
may, without limitation on its rights under this section, set off amounts which
the non- performing party owes to it against any amounts which it owes to the
non-performing party (whether hereunder, under a transaction or otherwise and
whether or not then due).
Payment Netting:
If the premium and/or payment dates for this and any other swap or option (each,
a “Transaction”) entered into between the parties shall fall on the same day and
in the same currency, payments shall be made on a net basis so that the party
obligated to pay the larger aggregate amount shall pay the other party an amount
equal to the excess of the larger aggregate amount over the smaller aggregate
amount.
Law and Jurisdiction:
This transaction shall be governed by and construed in accordance with the laws
of the state of New York, without reference to conflicts of laws rules. The
parties hereby submit to the exclusive jurisdiction of the state and federal
courts located in New York City without recourse to arbitration.
ISDA Master Agreement:
Upon execution of an ISDA Master Agreement, this confirmation shall constitute a
supplement to, form a part of and be subject to the ISDA Master Agreement, this
confirmation together with any other confirmations entered into by the parties
and together with the ISDA Master Agreement, if and when executed, shall
constitute a single agreement between the parties. The definitions and
provisions contained in the 2000 ISDA Definitions and the 1993 ISDA Commodity
Derivatives Definitions (as supplemented by the 2000 Supplement) collectively
(the “Definitions”), each as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”), are incorporated into this Confirmation.
In the event of any inconsistency between the Definitions and this Confirmation,
this Confirmation will prevail. In the event of any inconsistency between the
2000 ISDA Definitions and the 1993 ISDA Commodity Derivatives Definitions (as
supplemented by the 2000 Supplement), the 1993 ISDA Commodity Derivative
Definitions (as supplemented by the 2000 Supplement) will prevail.
For the sake of good order, please note that the terms of this transaction shall
be agreed solely between the parties and that any brokers confirmation telex
referencing the details of this transaction is for informational purposes only.

 



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the terms of our
agreement with respect to this transaction (Contract Reference Number:    ) by
signing this confirmation in the space provided below and immediately returning
a copy of the executed confirmation via facsimile to the attention of Commodity
Operations at:
New York: 1-212-493-9846 (J. Aron & Company)
London: 44-207-774-2135 (Goldman Sachs International)
Singapore: 65-6889-3515 (J. Aron & Company (Singapore) Pte.)
Regards,
J. Aron & Company
Signed on behalf of J. Aron & Company
By: /s/ Kathy Benini
Kathy Benini
Vice President
J. Aron & Company
Signed on behalf of WRIGHT EXPRESS CORPORATION
By: /s/ Greg Strzegowski
Name: Greg Strzegowski
Title: VP and Controller
_____________

 